DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011/167794 A to Mitsubishi Materials Corporation (hereinafter “Mitsubishi”) (copy of English language mechanical translation provided in prior Official action) in view of JP 2017/154200 A to Mitsubishi Materials Corporation (hereinafter “Mitsubishi II”) (copy provided by Applicant).

Referring to Applicant’s independent claim 1, Mitsubishi teaches a cutting tool (See Abstract of Mitsubishi) comprising a substrate (par. [0013] of Mitsubishi) and a coating that coats a surface of the substrate (par. [0013] of Mitsubishi), the coating including a multilayer structure layer (pars. [0013-14] of Mitsubishi) composed of at least one layer A (pars. [0013-14] of Mitsubishi) and at least one layer B (pars. [0013-14] of Mitsubishi) alternately deposited from a side closer to the substrate toward a side closer to a surface (pars. [0013-14] of Mitsubishi), the layer A having an average composition of AlxCr(1-x)N (par. [0014] of Mitsubishi), the layer B being composed of TiyAlzSi(1-y-z)N (par. [0013] of Mitsubishi), wherein x has a range of 0.15-0.94 (par. [0013] of Mitsubishi), and y has a range of 0.01-0.15 (par. [0013] of Mitsubishi), z has a range of 0.30-0.80 (par. [0014] of Mitsubishi), and 1-y-z has a range of 0.01-0.21 (pars. [0013-14] of Mitsubishi).  The x value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The x value range taught by Mitsubishi overlaps Applicant’s claimed range of “0.5 < x < < y < 0.71”.  The z value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The z value range taught by Mitsubishi overlaps Applicant’s claimed range of “0.29 < z < 0.5”.  The (1-y-z) value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The (1-y-z) value range taught by Mitsubishi overlaps Applicant’s claimed range of “0 < (1 - y- z) < 0.1”.  All said aforementioned ranges taught by Mitsubishi render obvious Applicant’s aforementioned claimed ranges. MPEP 2144.05 [R-10.2019] (I)
Although Mitsubishi teaches the coating including a multilayer structure layer composed of at least one layer A and at least one layer B alternately deposited from a side closer to the substrate toward a side closer to a surface and their respective compositions (pars. [0013-14] of Mitsubishi), Mitsubishi does not teach explicitly “the layer A being composed of a domain region and a matrix region, the domain region being a region present as a plurality of portions dispersed in the matrix region along the layer A in a direction parallel to an interface of the layer A and the layer B, the matrix region being a region disposed to surround each of the plurality of portions constituting the domain region, the domain region having a composition ratio of Cr larger than that of Cr of the matrix region” according to Applicant’s claim language.
	However, Mitsubishi II teaches a surface-coated cutting tool, which exhibits superior chipping resistance and abrasion resistance in strong intermittent cutting of high-hardness material such as quenched steel, comprising a hard coating layer having a two-layer structure or an alternate lamination layer, having an A layer represented by a composition formula:(Ti1-xAlx)N is formed on a tool base body surface made of cBN sintered body and a B layer represented by a composition formula: (Al1-a-b-cCraSibCuc)N formed on the surface of A layer, 1-a-b-cCraSibCuc)N of the entire B layer (par. [0021] of Mitsubishi II).  Similarly, Mitsubishi II teaches the minimum contained point refers to a minimum value at a continuous portion where an average concentration ratio a of Cr components at each 1-a-b-cCraSibCuc)N of the entire B layer (par. [0021] of Mitsubishi II).  According to this definition, as shown in FIG. 1 (b), Mitsubishi II teaches the highest inclusion point and the lowest inclusion point appear alternately in a periodic change in the vicinity of the value of a (par. [0021] of Mitsubishi II).  As described above, Mitsubishi II teaches the maximum Cr content has relatively high strength and improves crack resistance, but on the other hand, it has a relatively low hardness, poor abrasion resistance, and poor heat resistance (par. [0023] of Mitsubishi II).  In order to compensate for insufficient wear resistance and insufficient heat resistance of the Cr containing point, Mitsubishi II teaches the Cr content is relatively small, and thus, a Cr minimum containing point which improves the wear resistance and heat resistance of the entire layer is alternately periodically formed in the thickness direction (par. [0023]; FIG. 1 B of Mitsubishi II).  There is a reasonable expectation the layer(s) A and B taught by Mitsubishi can be modified using the teachings of Mitsubishi II so as to improve the hard coating layer of Mitsubishi and resultant surface-coated cutting tool of Mitsubishi as modified by Mitsubishi II.  In the multi-layer region of the hard coating layer in which the thin layers A and B are alternately laminated, Mitsubishi teaches the coarsening of grains is prevented, film strength is improved, oxidation resistance and high hardness are excellent, crack propagation is prevented, and chipping resistance and abrasion resistance are improved (par. [0010] of Mitsubishi).  Like Mitsubishi, Mitsubishi II teaches the crack resistance of the entire hard coating layer is improved while exhibiting an effect of improving the abrasion resistance and heat resistance of the hard coating layer (par. [0021] of Mitsubishi II).  Mitsubishi II attributes these improvements to the change in the component concentration of Cr in the composition modulation structure continuously changes in order to 

Referring to Applicant’s claim 2, Mitsubishi as modified by Mitsubishi II teaches the layer A has a thickness of 1 nm to 50 nm (pars. [0010], [0015] of Mitsubishi).  The thickness range taught by Mitsubishi as modified by Mitsubishi II renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi as modified by Mitsubishi II lies within Applicant’s claimed range of “0.2 nm or more and 3 μm or less.”  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Mitsubishi as modified by Mitsubishi II teaches the layer B has a thickness of 1 nm to 50 nm (pars. [0010], [0015] of Mitsubishi).  The thickness MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Mitsubishi as modified by Mitsubishi II teaches the multilayer structure layer has a thickness of 100 nm (0.1 μm) to 500 nm (0.5 μm) (pars. [0010], [0015] of Mitsubishi).  The thickness range taught by Mitsubishi as modified by Mitsubishi II renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi as modified by Mitsubishi II shares the lowest endpoint of Applicant’s claimed range of “0.5 μm or more and 30 μm or less.”  MPEP 2144.05 [R-10.2019] (I)

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1-4 under 35 USC 103, Applicant asserts although the Mitsubishi II reference teaches a hard coating layer includes a layer A and a layer B, and layer B has “a composition modulation structure in which the concentration of the Cr component practically periodically changes along the layer thickness direction”, the direction of the Cr component periodically changes is different by 90 degrees from the characteristic of Applicant’s present embodiment of the invention.  Applicant asserts further the Mitsubishi II reference does not teach the domain region is a region present as a plurality of portions dispersed in the matrix region along the layer A in a direction parallel to an interface of the layer A and the layer B.  For 
Examiner disagrees.  When reading the Mitsubishi II reference in its entirety, the Mitsubishi II reference does not disclose “the direction of the Cr component periodically changes is different by 90 degrees” according to Applicant’s remarks.  When making said remark, Applicant neither cites disclosure of Mitsubishi II nor identifies a figure of Mitsubishi II to explain or demonstrate “the direction of the Cr component periodically changes is different by 90 degrees”.  In addition, this remark constitutes the sole basis Applicant proffers to counter the Office’s position communicated in the Official action mailed January 6, 2021.  For this reason, Applicant’s remarks are not considered persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731